Citation Nr: 0921701	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
excision of a pterygium from the left eye.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for metatarsalgia of 
the right foot, to include as secondary to service-connected 
hallux valgus of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from October 1965 to 
October 1969 and from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2001 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

These matters were before the Board in October 2005 and were 
remanded to the originating agency for further development.

The Board notes that the Veteran has claimed service 
connection for depression and fibromyalgia.  It appears from 
the record that these issues are being developed by the RO 
for appellate review.  However, the current record does not 
reflect that either issue has been certified for appellate 
consideration.


REMAND

In July 2004, the Veteran appeared and offered testimony in 
support of her claim before an Acting Veterans Law Judge.  In 
May 2009, the Veteran was apprised that the Acting Veterans 
Law Judge who presided at the hearing is no longer with the 
Board and of her options for another Board hearing.  In a 
statement received in May 2009, the Veteran requested a new 
hearing before a Veterans Law Judge at the local VA office.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the advancement of this appeal on 
the Board's docket.

No action is required of the appellant until she has been 
otherwise notified but she has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


